Citation Nr: 1824439	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-27 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In the September 2013 substantive appeal (via VA Form 9); the Veteran requested a hearing before a Veterans Law Judge (VLJ).  In December 2015, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704(e) (2017).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Where VA provides a claimant with an examination it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also described the disability in sufficient detail so that the Board may make a fully informed evaluation.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

The Veteran underwent a VA examination in January 2013.  The examiner marked that medical evidence was not available for review as part of the examination; however, in the Remarks it was noted that audiograms from the Veteran's service were provided for review.  The examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not related to his military service.  The examiner reasoned that the Veteran had normal hearing sensitivity in both ears at the time of his separation examination from service.

The Board finds this etiological opinion inadequate to decide the claim.  Apart from the Veteran's in-service audiograms, the examiner did not review any other evidence of record and it is unclear how any lay evidence, to include the Veteran's statements and in-service and post-service noise exposure, may have factored into the etiological opinion. 

Moreover, evidence of hearing loss in service is not required, only a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board also notes that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23(2007).  Accordingly, remand is required for a new medical opinion.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain an addendum VA medical opinion concerning the etiology of the Veteran's bilateral hearing loss.  If possible, the opinion should be authored by the same examiner who conducted the January 2013 VA audiological examination.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with authoring the opinion.

The examiner is asked to answer the following:

Is it at least as likely as not (a 50 percent or greater probability) the Veteran's bilateral hearing loss was incurred in, or is otherwise related to, his active military service?

The examiner should be aware that, based on the Veteran's military occupational specialty (MOS) of ground radio communications equipment repairman, in-service exposure to hazardous noise is conceded.

The examiner must consider the entire medical history of the bilateral hearing loss, to include the Veteran's lay statements and his in-service and post-service noise exposure.  The Veteran has received VA treatment for his bilateral hearing loss; those records should be reviewed.

A complete rationale must be provided for all opinions expressed.  The rationale should discuss the pertinent evidence of record.

3.  Finally, readjudicate the appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




